10
Lad
12
13
14
15
16
Lf
18
19
20
zd
22
23
24
25
26

27

22

 

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel a, 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

Plaintiff,

Vv.

Defendant.

UNITED STATES OF AMERICA,

MICHAEL JOHN AVENATTI,

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page1of8 Page ID #:3563

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SA CR No. 19-061-JVS

DEFENDANT’S EX PARTE REQUEST
FOR BRIEFING SCHEDULE RELATING
TO THE GOVERNMENT’S
CONSOLIDATED POSITION
REGARDING DEFENDANT’S
VIOLATIONS OF HIS CONDITIONS OF
TEMPORARY RELEASE AND
OPPOSITION TO DEFENDANT’S
MOTION TO PRECLUDE REVIEW AND
USE OF PRE-TRIAL SERVICES REPORT
[DOCKET NO. 217]

 

 

No. 217].

Dated: July 29, 2020

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this Ex Parte Request for Briefing
Schedule Relating to the Government’s Consolidated Position Regarding Defendant’s
Defendant's Violations of His Conditions of Temporary Release and Opposition to

Defendant’s Motion to Preclude Review and Use of Pre-Trial Services Report [Docket

Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10
11
12
Lg
14
15
16
17
18
Lo
20
Ack
22
23
24
25
26

ay

22

 

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page 2of8 Page ID #:3564

I. INTRODUCTION

For each of the reasons detailed below, Defendant Michael John Avenatti, by and
through his counsel, respectfully requests that the Court set an appropriate briefing
schedule relating to the 55-page filing submitted yesterday evening by the government
[Docket No. 217.] so as to allow Defendant an opportunity to properly respond. In
particular, Defendant respectfully requests that his response to the request made by the
government relating to his custody status be due one week following the Court’s ruling
on the pending defense motion relating to the privileges at issue in the Pre-Trial Services
Digital Forensic Examination Report [Docket No. 207]. In the alternative, the defense
respectfully requests that the Court set a deadline of August 4, 2020 (seven days from

July 28).

Il. ARGUMENT

On July 21, 2020 and pursuant to this Court’s directive at the July 6, 2020 Status
Conference, Defendant filed his Motion to Preclude, and Further Objection To, Review
and Use of Portions of the June 26, 2020 Pre-Trial Services Digital Forensic
Examination Report [Docket No. 207] (the “Motion”). The government was permitted
seven days to respond.

Yesterday evening, the government filed a 55-page document (with exhibits) titled
“Government’s Consolidated Position Regarding Defendant’s Defendant’s Violations of

His Conditions of Temporary Release and Opposition to Defendant’s Motion to Preclude

 

 
10

11

12

is

14

15

16

17

18

Ls

20

21

22

HS

24

20

26

27

PIR

 

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page 3of8 Page ID #:3565

Review and Use of Pre-Trial Services Report [Docket No. 217)” in which the
government not only responded to the defense motion, but also proceeded to make their
own motion and seek substantial relief relating to Mr. Avenatti’s custody status.! The
majority of the government's filing does not respond to the arguments raised in
Detendant’s Motion, but rather argues for the separate relief they seek. Namely, the
government seeks to have Mr. Avenatti remanded to jail for working on his criminal
defense two months ago (on legal filings), by using a computer, while supervised, that
had the internet disconnected and was not capable of accessing the internet when he used
it, On One or two occasions, at the specific request and direction of his undersigned
counsel.’

Moreover, in violation of this Court’s clear directive on July 6, 2020, the
government proceeded to use the pre-trial forensic report in connection with their request
for relief relating to Mr. Avenatti’s custody status. [Docket 217, p.14 fn. 9]. This is
improper and a violation of Mr. Avenatti’s privileges. To compound matters, the

government misstated the facts of the report and its attachments when doing so.

 

‘It is unclear as to why the government did not follow proper procedure and file a
separate motion for relief relating to Mr. Avenatti’s custody status.

* This is no different than what Mr. Avenatti has been able to do for over seven weeks
now with consent from the Court and the government — use a computer with the internet turned
off to work on his defense.

There is no evidence in the record that he has ever accessed the internet, been able to
access the internet, or even tried to access the internet. There is also no evidence in the record
that even if he could access the internet, he has any liquid assets exceeding $1,000 that could be
moved or transferred (the reason given by the government for the “no internet access” related
terms in Mr. Avenatti’s bail conditions). 4

 

 
10

Ld

12

13

14

15

16

Eich

18

1%

20

a

22

23

24

25

26

27

PQ

 

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page 4of8 Page ID #:3566

The defense maintains that any briefing schedule should take into account the
following: First, the prosecution has taken significant liberties with the facts and
arguments they rely on in connection with their lengthy submission, including the June
17, 2020 deposition testimony of Mr. Manheimer.’? The defense needs adequate time to
respond to the claims and arguments in the 55-page filing and rebut them.

Second, the pending defense Motion is a threshold matter that should be decided
first." As evidenced by the government’s filing [see, e.g., Docket 217, p.14, fn. 9], the
review and use of the forensic report should be fully adjudicated before any party,
especially the government, uses the report or the attachments in connection with
anything, including the relief requested by the government. The government (AUSA
Andre) previously agreed with the defense that the review and use of the report was a

threshold issue that should be decided first:

 

* By way of example only, Mr. Manheimer never stated there were “at least two” or
“more than two” occasions when Mr. Avenatti used his computer with the internet turned off.

*In the Motion, in footnote 2, the defense specifically stated: “Consistent with the
discussion with the Court during the July 6, 2020 Status Conference, the directive of the Court
on the record, and the Court’s Minute Order dated July 6, 2020 [Docket No. 199], this motion
and brief address the issue of whether the prosecution should be permitted to review and use the
Protected Portions of the Report. At this time, the defense is not providing any further briefing
on the issue of any alleged violation by Mr. Avenatti of any bail condition (which the defense
vehemently disputes) because there is no pending motion, or request for that relief, filed by the
government. Once the threshold issues raised in this brief relating to the Report are addressed
by the Court, and when and if the government affirmatively seeks to remand Mr. Avenatti or
modify his bail conditions, the defense will respond in writing to any such request/motion and
explain why the request/motion should be denied under the facts and the law. To be clear, the
prior motion filed by the government [Docket No. 177] requested an “inquiry” in the form of a
search of the devices at the residence of Mr. Manheimer and a deposition of Mr. Manheimer,
but did not seek to have Mr. Avenatti remanded or his conditions modified. A search and
deposition were completed in June, and on or about June 26, Pre-Trial Services filed a written
recommendation with the Court (separate from the forensic report) recommending that no
action be taken relating to Mr. Avenatti’s custody status or bail conditions. The Court later
ruled on July 6: “The Court finds the pretrial services report does not merit any action at this
time.” [Docket No. 199]. ‘

 

 
10

11

12

AS

14

15

16

ae

18

LY

20

2 1

22

23

24

29

26

27

22

 

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page5of8 Page ID #:3567

So I think what our request today would be is that first the Court either

confirm that we are authorized to review the forensic report, which is what

we understand already occurred, or review the report in-camera and then

release it to us, if appropriate, and then provide us with some time once we

have the finalized transcript at the end of this week to submit some

information to the Court in writing.

[July 6, 2020 Transcript, p.5:16-23]

The Court’s determination of this issue - the defense’s objections to the review
and use of the Report and whether certain information is privileged or protected - has a
significant impact on the pending filing by the government and the defense’s ability to
oppose the relief requested. For example, if successful in their Motion, the defense may
want to use the government’s prior review of the Report, the government’s use of the
Report in their filing, and the protected information disclosed as grounds to deny the
requested relief. If unsuccessful, the defense may want to use portions of the Report to
refute the claims and arguments of the government in their filing (i.e. waive privilege).
Before doing so, however, the defense must first know whether those portions are
deemed by the Court to be privileged or protected, so that Defendant can make an
informed decision about whether to waive privilege as to those portions for use in his
opposition.

Further, the Court’s ruling on the privilege claims will also impact other
arguments Defendant may raise in opposition and will likely also have a bearing on other

evidence Defendant may wish to use in opposition (i.e. specific emails). In addition, if

the government is going to be permitted to utilize the Report in any way in connection

 

 
10

ed.

12

Ls

14

1S

16

1?

18

19

20

21

fe

23

24

25

26

27

RQ

 

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page 6éof8 Page ID #:3568

with their request, Defendant obviously needs to know that before responding. Among
other things, the defense may attempt to retain a forensic computer expert who can
provide an independent analysis to the defense so that the defense can be in a position to
respond to and rebut allegations relating to, among other things, the electronic devices;
access to, and use of, the devices and documents on the devices; internet usage and
access; and the “Last Author” field on various Microsoft Word documents.

As a result, the Court’s determination of Defendant’s claim of privilege and work
product protection is a threshold matter that should be decided before the filing of
Defendant’s opposition and any hearing on the matter.

Finally, there is no prejudice to the government if this request is granted nor is
there any urgency requiring immediate action. Mr. Avenatti is on home confinement
with location monitoring at all times, with no evidence that any internet website or
financial accounts/monies have been accessed, let alone dissipated or transferred, in
violation of any of this Court’s Orders. There is no evidence that he is an immediate
threat to the community, or a flight risk, under his current conditions. The conduct at
issue allegedly occurred months ago. And by agreement of the government and an Order
of the Court issued seven weeks ago, he is expressly permitted to do what the
government now claims he should be jailed for — use a computer not connected to the
Internet to work on his criminal defense (i.e. exercise his Sixth Amendment rights).

Further, the COVID-19 pandemic is surging* and the risk to Mr. Avenatti’s health were

 

 

 
10
11
12
1.3
14
15
16
17
18
19
20
il,
22
23
24
25
26

27

OR

 

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page 7of8 Page ID #:3569

he to be remanded is exponentially greater today than when the Court ordered him
released in April. And Pre-Trial Services, which has been closely and consistently
monitoring Mr. Avenatti, and has regular contact with him, has recommended “no

action” be taken.

I. CONCLUSION

For each of the above reasons, Defendant respectfully requests that his response to
the request made by the government relating to his custody status be due one week
following the Court’s ruling on the pending defense Motion [Docket No. 207]. In the
alternative, the defense respectfully requests that the Court set a deadline of August 4,
2020 (seven days from July 28), so that Defendant and his counsel may have enough

time to properly respond to the government’s filing.

Dated: July 29, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

° Nearly every day, California is setting new records for cases, hospitalizations, and
deaths. The conditions in jails are even more dire. Even had there been a technical violation of
his bail conditions, done at the request of counsel, it does not warrant Mr. Avenatti’s health and
life being placed at risk. g

 

 
10

11

12

13

14

LS

16

Ve

18

19

20

2.

22

23

24

20

26

27

92

 

 

Case 8:19-cr-00061-JVS Document 220 Filed 07/29/20 Page 8of8 Page ID #:3570

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
am not a party to the above-entitled action. I have caused, on July 29, 2020, service of
the defendant’s:

EX PARTE REQUEST FOR BRIEFING SCHEDULE RELATING TO THE
GOVERNMENT’S CONSOLIDATED POSITION REGARDING DEFENDANT’S
VIOLATIONS OF HIS CONDITIONS OF TEMPORARY RELEASE AND
OPPOSITION TO DEFENDANT’S MOTION TO PRECLUDE REVIEW AND USE
OF PRE-TRIAL SERVICES REPORT [DOCKET NO. 217]

on the following party, using the Court’s ECF system:

AUSA BRETT SAGEL AND AUSA JULIAN ANDRE

I declare under penalty of perjury that the foregoing is true and correct.
Executed on July 29, 2020

/s/ H. Dean Steward
H. Dean Steward

 
